DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Feb. 8, 2022, the applicants have amended claim 104 and furthermore, have added new claims 138-139.
3. Claims 104-139 are pending in the application.

Response to Arguments
4. Applicant's arguments filed on Feb. 8, 2022 have been fully considered but they are not persuasive regarding enablement rejection. The applicants have amended claims to overcome indefiniteness rejection. The applicants have filed a terminal disclaimer to overcome ODP rejection. In regard   to both obviousness rejections, the examiner agrees with the applicant’s arguments that there is no motivation to modify the compounds of either reference to prepare the instant compounds having piperidine ring substituted at both 3rd and 5th position. In regard   to enablement rejection, the applicants have not provided any NPL documents showing well established utility of OX1 receptor antagonists for treating drug abuse or addiction, obesity, every known eating disorder, every known sex disorder and psychosexual disorder.

Conclusion
5. Rejection of claims 104-139 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.
NEW      GROUNDS      OF     REJECTION  
Claim Rejections - 35 USC § 112
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8. Claims 133-135 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 133 recites the limitation "several disease conditions such as sleep disorder, cognitive disorder, psychiatric disorder, neurologic disorder, depression etc." in claim 104.  There is insufficient antecedent basis for this limitation in the claim.
Claim 134 recites the limitation "several disease conditions such as headache, alcoholism, cancer etc." in claim 104.  There is insufficient antecedent basis for this limitation in the claim.
Claim 135 recites the limitation "several disease conditions such as anxiety, depression, hypertension etc." in claim 104.  There is insufficient antecedent basis for this limitation in the claim.

9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625